Appeal from a judgment of the Supreme Court (Cobb, J.), entered August 7, 2001 in Albany County, which dismissed petitioners’ application, in a proceeding pursuant to CPLR article 78, to review a determination of respondent Commissioner of Education upholding respondent Board of Education of the CrotonHarmon School District’s election approving a bond referendum.
Order affirmed, upon the opinion of Justice George L. Cobb.
Crew III, J.P., Carpinello, Mugglin, Rose and Lahtinen, JJ., concur. Ordered that the order is affirmed, without costs.